Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/30/19.
Applicant's election without traverse of claims 1, 3-9 in the reply filed on 01/30/19 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear in claim 1 the R1 and R2 are open to all rare earth elements or only is Y and Sc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hajime Nakamura et aI (U.S. Patent Application: 2008/0245442, here after Nakamura), further in view of Steven Dake Ittel et al( U. S. Patent Application: 2007/0054104, here after Ittel), and Yukimasa Suemitsu et al(U. S. Patent: 5049453, here after Suemitsu).
Claims 1 and 16 are rejected. Nakamura teaches a method for producing rare earth magnets, the method comprising the steps of:
providing sintered magnet body of an R1-Fe-B composition(rare earth magnet), where R1 is one or more elements selected from rare earth elements including Y and Sc; and a slurry comprising a solvent and powder of one or more compounds selected from oxides, fluorides, oxyfluorides, hydroxides and hydrides of R2, where R2 is one or more elements selected from rare earth elements including Y and Sc, dispersed in the solvent [abstract, 0016]; applying the slurry to surface of sintered magnet body so that the slurry directly covers the surfaces of the sintered magnet body [abstract, 0016,0060];
drying the resulting sintered magnet body to remove the solvent from the slurry and to deposit the powder from the slurry on the surfaces of the sintered magnet body, 
Claim 3 is rejected for the same reason claim 1 is rejected. Nakamura teaches the solvent in the slurry is water [0051], and heating (drying), and Ittel teaches heating at 60C [0133].

Claim 9 is rejected as Nakamura teaches applying aging treatment after heat treatment [0026].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hajime Nakamura et al (U.S. Patent Application: 2008/0245442, here after Nakamura), Steven Dake Ittel et al (U. S. Patent Application: 2007/0054104, here after Ittel), Yukimasa Suemitsu et al (U. S. Patent: 5049453, here after Suemitsu), further in view of Stanford B. Silverschotz (U.S. Patent: 5869148, here after Silverschotz).
Claim 4 is rejected. Nakamura does not teach teaches heating magnetic body with radiating infrared. Silverschotz teaches a method for making magnetic material by heating magnetic body with infrared radiation [column 5 lines 25-32]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method for making rare earth magnet as Nakamura, Ittel, and Suemitsu teach where the heating is done with IR, because IR radiation is suitable to heat magnets.
Claim 5 is rejected as Silverschotz teaches using IR radiation to heat the magnet, which is including near IR (0.78-2.5 um) mid IR (2.5-8 um). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [overlapping range] that corresponds to the claimed range.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hajime Nakamura et al (U.S. Patent Application: 2008/0245442, here after Nakamura Steven Dake Ittel et al (U. S. Patent Application: 2007/0054104, here after Ittel), Yukimasa Suemitsu et al (U. S. Patent: 5049453, here after Suemitsu), further in view of Jon B. Schneider (U.S. Patent Application: 2002/0160231, hereafter Schneider).
Claim 6 is rejected. Nakamura does not teach applying slurry with roll coating. Schneider teaches applying slurry comprising rare earth magnet by roll coating [0034, 0032]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method of making rare earth magnet Nakamura Ittel and Suemitsu, teach, where the slurry is applied by roll coating, because Schneider teaches roll coating is a suitable method of applying rare earth magnet slurries on a substrate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hajime Nakamura et al (U.S. Patent Application: 2008/0245442, here after Nakamura), Steven Dake Ittel et al (U. S. Patent Application: 2007/0054104, here after Ittel), Yukimasa Suemitsu et al (U. S. Patent: 5049453, here after Suemitsu), further in view of further in view of Hiroaki Nagata et al (Japanese Patent: 2013-236071, here after Nagata).
Claim 7 is rejected. Nakamura does not teach heating the sintered magnet bodies before the coating of the slurry. Nagata teach repeating steps of heating, applying (coating), and drying steps. Nakamura teaches adjusting thickness of the film (coated slurry) by repeating the coating process [0044]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the slurry coat of the sintered magnet repeated in a few coating steps to achieve .
Response to Arguments
Applicant’s arguments, see pre-appeal request, filed 02/09/21, with respect to the rejection(s) of claim(s) 1, 3-9, and 16 under 35 U. S. C. 103 a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ittel. Nakamura teaches applying coating slurry (oxides, hydroxides, fluorides of metal) on a metal substrate (sintered magnet), and Ittel teaches heating substrate prior to coating with slurry increases the drying rate of the coating (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712